J-S70032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

EDGAR RAMOS

                            Appellant                      No. 2384 EDA 2014


                   Appeal from the PCRA Order July 29, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0300031-1996


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED NOVEMBER 06, 2015

       Edgar Ramos appeals pro se from the trial court’s order dismissing, as

untimely, his second petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.1              Because the trial court did not have

jurisdiction to entertain Ramos’ petition, we affirm.

       In 1997, Ramos was convicted of first-degree murder and related

offenses and sentenced to life imprisonment. Ramos filed unsuccessful post-

trial motions and a direct appeal; our Court affirmed his judgment of
____________________________________________


*
 Retired Senior Judge assigned to the Superior Court.
1
 The standard of review of an order denying a PCRA petition is whether that
determination is supported by the evidence of record and is free of legal
error. The PCRA court’s findings will not be disturbed unless there is no
support for the findings in the certified record.     Commonwealth v.
Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012).
J-S70032-15



sentence.    Commonwealth v. Ramos, No. 3847 Philadelphia 1997 (filed

Jan. 25, 1999) (Pa. Super. 1999).       The Supreme Court of Pennsylvania

denied Ramos’ petition for allowance of appeal on April 21, 1999. On April

24, 2000, Ramos filed his first PCRA petition, pro se. Counsel was appointed

and, subsequently, sought to withdraw after concluding that the petition was

frivolous.   On February 1, 2001, the trial court dismissed the petition as

frivolous and permitted counsel’s withdrawal pursuant to Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988). Ramos appealed that decision,

raising thirteen issues; our Court affirmed the dismissal of his petition.

Commonwealth v. Ramos, 2247 EDA 2001 (filed September 17, 2002)

(Pa. Super. 2002).     Ramos filed a petition for allowance of appeal to our

Supreme Court that was denied on December 18, 2002.

      On May 16, 2012, Ramos filed the instant, his second, pro se PCRA

petition. The trial court dismissed his petition as untimely on July 29, 2014.

This appeal follows.

      On appeal, Ramos presents the following issues for our consideration:

      (1)    Whether the court below erred for dismissing this second
             post conviction proceeding upon the bases it had no
             jurisdiction to entertain relief.

      (2)    Whether the court below erred for     dismissing this second
             post conviction proceeding without    addressing Appellant’s
             claim and contentions involving       the occurrence of a
             miscarriage of justice resulting in    his conviction in this
             case.

      It is well recognized that a petition for PCRA relief, including a second

or subsequent petition, must be filed within one year of the date the

                                     -2-
J-S70032-15



judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(3); see

also Commonwealth v. Alcorn, 703 A.2d 1054 (Pa. Super. 1997). There

are, however, exceptions to the time requirement; where the petition

alleges, and the petitioner proves, that an exception to the time for filing the

petition is met, the petition will be considered timely.      These exceptions

include interference by government officials in the presentation of the claim,

after-discovered facts or evidence, and an after-recognized constitutional

right.    See 42 Pa.C.S.A. § 9545(b)(1)(i),(ii), and (iii).    A PCRA petition

invoking one of these exceptions must “be filed within 60 days of the date

the claim could have been presented.” See 42 Pa.C.S.A. § 9545(b)(2). The

timeliness requirements of the PCRA are jurisdictional in nature and,

accordingly, a PCRA court cannot hear untimely petitions. Commonwealth

v. Robinson, 837 A.2d 1157 (Pa. 2003).

         Ramos’ judgment of sentence became final, for purposes of the PCRA,

on July 21, 1999, when the time expired for him to file a petition for writ of

certiorari with the United States Supreme Court. See 42 Pa.C.S.A. § 9545

(b)(3); Sup. Ct. R. 13. Thus, Ramos had until July 21, 2000, to file a PCRA

petition.    Therefore, the trial court correctly concluded that Ramos’ petition

is facially untimely.      However, Ramos invokes the newly recognized

constitutional right exception to      the PCRA time bar, 42 Pa.C.S. §

9545(b)(1)(iii), to save his otherwise untimely petition.       Specifically, he




                                      -3-
J-S70032-15



claims that the United States Supreme Court decision, Martinez v. Ryan,

132 S.Ct. 1309 (2012)2 (filed March 20, 2012),3 supports his ineffectiveness

claim against PCRA counsel and vests the trial court with jurisdiction to

decide his untimely petition. We disagree.

        In Commonwealth v. Saunders, 60 A.3d 162 (Pa. Super. 2013), our

Court held that “[w]hile Martinez represents a significant development in

federal habeas corpus law, it is of no moment with respect to the way

Pennsylvania courts apply the plain language of the time bar set forth in

section 9545(b)(1) of the PCRA.”               Id. at 165 (emphasis in original).

Therefore, because the Martinez ruling does not fit within an exception to

the PCRA’s time bar, the trial court properly dismissed Ramos’ untimely

petition.4 Johnston, supra.
____________________________________________


2
    In Martinez, the Supreme Court held:

        Where, under state law, claims of ineffectiveness assistance of
        trial counsel must be raised in an initial-review collateral
        proceeding, a procedural default will not bar a federal habeas
        corpus court from hearing a substantial claim of ineffective
        assistance at trial if, in the initial-review collateral proceeding
        there was no counsel or counsel in that proceeding was
        ineffective.

132 S.Ct. at 1320.

3
 Technically, Ramos complied with section 9545(b)(2) by filing his petition
within 60 days of the filing date of the Martinez decision.
4
  To the extent that Ramos’ pro se PCRA petition and amended PCRA petition
raise additional ineffectiveness of counsel claims, we note that such claims
do not fall within an exception to the PCRA time bar. See Commonwealth
(Footnote Continued Next Page)


                                           -4-
J-S70032-15



      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                       _______________________
(Footnote Continued)

v. Pursell, 749 A.2d 911 (Pa. 2000) (claims of ineffective assistance of
counsel do not automatically qualify pursuant to exceptions to one-year time
limitation provided in sections 9545(b)(1)(i) - (iii) of PCRA). We also
recognize that Ramos’ claim that his sentence violates the Sixth and Eighth
Amendments to the United States Constitution “as there was no authority
authorized under the statute to repeal 18 Pa.[C.S.] Section 1102 of 1973,”
Appellant’s Amended Petition under the Post Conviction Collateral Relief
[Act], 1/08/13, at 11, does not save his untimely petition.             See
Commonwealth v. Taylor, 933 A.2d 1035 (Pa. Super. 2007) (claims
contending Pennsylvania courts lack statutory authority to sentence
precluded from review in untimely PCRA petitions).



                                            -5-